Exhibit 10.3




FIRST AMENDMENT

TO

AMENDED AND RESTATED

MERCHANTS BANCSHARES, INC.

2008 STOCK INCENTIVE PLAN




A.

The Amended and Restated Merchants Bancshares, Inc. 2008 Stock Incentive Plan
(the “Plan”) is hereby further amended as follows:




1.

Section 4(b) of the Plan is hereby amended by deleting subsection (ix) thereof
and renumbering subsection (x) as subsection (ix).




2.

Section 4(b) of the Plan is hereby amended by adding the following sentence at
the end thereof:




“Except as provided in Section 11, without prior shareholder approval, in no
event may the Committee reduce the exercise price of outstanding Options or
effect repricing through cancellation and re-grants or cancellation of Options
in exchange for cash.”




3.

Section 11(b) of the Plan is hereby amended by deleting said Section in its
entirety and substituting therefor the following:




“(b)

Special Transactions. In the event of (i) a merger, consolidation, or other form
of reorganization of the Company pursuant to which the shareholders of the
Company immediately prior to such transaction do not own a majority of the
outstanding voting power of the resulting or successor entity (or its ultimate
parent, if applicable) immediately after the completion of such transaction,
(ii) a sale or transfer of all or substantially all of the assets of the
Company, or (iii) the sale of all of the Stock to an unrelated third party (in
each case, a ‘Special Transaction’), all Options held by any Optionee shall be
fully vested and exercisable by the Optionee and the restrictions on all Awards
of Restricted Stock with time-based vesting, conditions or restrictions shall
become fully vested and nonforfeitable as of the effective time of such Special
Transaction, and all Awards of Restricted Stock with conditions and restrictions
relating to the attainment of performance goals may become vested and
nonforfeitable in connection with any such Special Transaction in the
Committee’s discretion. Furthermore, the Committee, either before or after the
Special Transaction, may take such action as it determines in its sole
discretion with respect to the number or kinds of Shares subject to the Plan or
any Award under the Plan. Such action by the Committee may include (but shall
not be limited to) the following:








(i)

permitting an Optionee at any time during such period as the Committee shall
prescribe in connection with such Special Transaction, to surrender his Option
(or any portion thereof), to the Company in exchange for a cash payment in an
amount and in a manner determined by the Committee; or




(ii)

requiring an Optionee or other grantee, at any time in connection with such
Special Transaction, to surrender his Option or Restricted Stock (or any portion
thereof) to the Company (A) in exchange for a cash payment as described in
clause (i) above, or (B) in exchange for a substitute Option or other applicable
award issued by the corporation surviving such Special Transaction (or its
ultimate parent), which the Committee, in its sole discretion, determines to
have a value substantially equivalent to the value of the Option or Restricted
Stock surrendered.”




B.

Except as amended herein, the Plan is confirmed in all other respects.




C.

This First Amendment shall be effective on January 19, 2012.





2


